Citation Nr: 0725559	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  99-18 833	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a status post left 
knee anterior cruciate ligament graft, rated 30 percent 
disabling since August 12, 1992; rated 20 percent disabling 
since September 1, 1994; and as 30 percent disabling since 
August 31, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active duty for 
training (ACDUTRA) from August 28, 1984 to February 16, 1985, 
and from July 10, to July 27, 1985.  

Because the case has been in appellate status for more than a 
decade, a description of the procedural history of this case 
is needed.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) in 
May 1993 which confirmed and continued a 20 percent rating 
for the veteran's service-connected left knee disorder.  
After filing a notice of disagreement (NOD) in August 1993, a 
statement of the case (SOC) was issued on September 15, 1994, 
and she perfected the appeal by the timely filing of VA Form 
9, Appeal to the Board, on November 3, 1994. 

Following left knee surgery during VA hospitalization in June 
and July 1994, a September 1994 rating decision assigned a 
temporary total rating of 100 percent, following which the 20 
percent schedular rating for the service-connected left knee 
disorder was resumed effective September 1, 1994.  

A local RO hearing was conducted in March 1995, a transcript 
of which is on file, by a Hearing Officer and pursuant to 
that Hearing Officer's decision in September 1995 the 20 
percent rating for the left knee disorder was increased to a 
schedular 30 percent rating, effective August 12, 1992; a 100 
percent temporary total rating was assigned from June 30, 
1994; and thereafter a 20 percent schedular rating was 
resumed effective September 1, 1994.  

A June 1999 rating decision increased the 20 percent rating 
for the left knee disorder to 30 percent, effective August 
31, 1998.  

An April 2000 Board remand stated that the appeal from the 
May 1993 rating decision remained pending and an inferred 
claim for an earlier effective date for the 30 percent rating 
for the left knee disability was referred to the RO for 
initial consideration.  The case was remanded for the purpose 
of affording the veteran an opportunity to testify before a 
travel Veterans Law Judge sitting at the RO.  

Then, a November 2000 rating decision, in pertinent part, 
confirmed and continued the 30 percent rating for the left 
knee disorder and also denied an earlier effective date for 
the 30 percent rating.  The veteran did not initiate an 
appeal from the denial of an earlier effective date.   

In September 2002 the veteran filed what she described as a 
claim for an increased rating for her service-connected left 
knee disorder.  However, because this matter was already in 
appellate status, it does not constitute a new claim for an 
increased rating.  

In a February 2005 Board decision it was noted that in 
November 2000 the appellant failed to appear for a scheduled 
hearing before a travel Veterans Law Judge sitting at the RO, 
and in July 2001 she denied that she had ever requested such 
a hearing.  So, the Board construed the request for a hearing 
as having been withdrawn.  38 C.F.R. § 20.702(d).  The Board 
remanded the claim for an increased rating for the service-
connected left knee disorder for compliance with the Veterans 
Claims Assistance Act of 2000 and to provide the veteran with 
additional VA examinations, including an orthopedic 
examination and an examination as to any postoperative left 
knee scars, with the instruction that the RO was to consider 
whether a separate compensable rating was warranted for any 
postoperative left knee scar.  

Subsequently, a March 2007 rating decision granted service 
connection for a postoperative left knee scar and assigned an 
initial 10 percent rating effective August 3, 2005, but the 
veteran has not expressed disagreement with either the rating 
or effective date assigned.  


FINDINGS OF FACT

1. From August 12, 1992, to August 31, 1994, the rating of 30 
percent for service-connected status post left knee anterior 
cruciate ligament graft was the maximum schedular rating 
based on instability.  

2. From September 1, 1994, to August 30, 1998, the service-
connected status post left knee anterior cruciate ligament 
graft, rated 20 percent disabling, was manifested by not more 
than moderate instability.  

3. Since August 31, 1998, the current rating of 30 percent 
for status post left knee anterior cruciate ligament graft is 
the maximum schedular rating based on instability. 

4.  On VA examination on January 22, 2004, there was slight 
limitation of flexion of the left knee associated with mild 
degenerative changes shown by x-ray.


CONCLUSIONS OF LAW

1. From August 12, 1992, to August 31, 1994, the criteria for 
a rating higher than 30 percent for status post left knee 
anterior cruciate ligament graft were not met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2006).   

2. From September 1, 1994, to August 30, 1998, the criteria 
for a rating higher than 20 percent for status post left knee 
anterior cruciate ligament graft were not met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2006).   

3. Since August 31, 1998, the criteria for a rating higher 
than 30 percent for status post left knee anterior cruciate 
ligament graft have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2006).  

4.  The criteria for a 10 percent rating for degenerative 
changes of the left knee have been met as of January 22, 
2004.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).   
 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted in November 2000.  It describes VA's 
duties to notify and to assist claimants in substantiating VA 
claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the veteran's initial claim for an increased rating was 
filed in August 1992 and the appeal stems from a May 1993 
rating decision.  This was prior to the enactment of the VCAA 
in November 2000.  So, preadjudication with the VCAA was not 
possible.  

The veteran was provided with VCAA notice after the initial 
adjudication by letter, dated in January 2002.  However, the 
issue was remanded by the Board in February 2005 for more 
detailed VCAA compliance.  This was done in an April 2005 RO 
letter to the veteran.  She was notified of the evidence 
needed to substantiate a claim for an increased rating and 
was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
she could submit private medical records or authorize VA to 
obtaining private medical records on her behalf.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

"[A]n [SOC] that complies with all applicable due process 
and notification requirements constitutes a readjudication 
decision" and there is no statutory or regulatory 
prohibition on the use of an SSOC to announce a decision 
after the readjudication of a claim.  Mayfield v. Nicholson, 
No. 02-1077, slip op. (U.S. Court of Appeals for the Federal 
Circuit December 21, 2006) (citing Prickett, 20 Vet. App. at 
377-78).  

Even if an SSOC stated that it is not a decision on the 
appeal, it contains changes or additions to the original SOC 
or prior SSOC and advises that additional evidence or 
information can be submitted or the matter would be returned 
to the Board and, further, it states that the benefit was 
denied and provides the reasoning therefore.  So, taken in 
context, an SSOC cover letter is not a description of the 
SSOC as a "nonadjudicative" decision but simply notice that 
the SSOC is not the final decision on an appeal.  Mayfield v. 
Nicholson, No. 02-1077, slip op. (U.S. Court of Appeals for 
the Federal Circuit December 21, 2006).  

A timing defect may be cured by compliance with proper 
remedial measures which are the issuance of a compliant VCAA 
notice followed by readjudication (by either a rating 
decision or a Statement of the Case (SOC) or Supplemental SOC 
(SSOC)), thereby providing a claimant a meaningful 
opportunity to participate in the claim processing.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006) (citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 492 (2006), 
aff'd Hartman v. Nicholson, --- F.3d ----, 2007 WL 1016989 
(C.A. Fed. 2007); and Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004)).  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

However, the RO cured the procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of her claims as she had the 
opportunity to submit additional argument and evidence, and 
to address the issues at a hearing before a VLJ but she 
declined that opportunity.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) and 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Here, the matter of an earlier effective date to a 30 percent 
rating for the left knee disorder prior to August 31, 1998, 
was adjudicated and denied by the RO in November 2000, but 
the veteran did not initiate an appeal of that denial by 
filing an NOD.  Generally see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran testified at the RO in March 1995 in support of 
the claim for higher ratings for the service-connected left 
knee disorder.  She declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge.  

The RO has obtained the veteran's service medical records and 
VA treatment records.  Private clinical records are also on 
file. 

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the increased rating claim by 
providing VA rating examinations in addressing the severity 
of the service-connected left knee disorder in October 1992, 
February 1999, January 2004, and August 2005.  See 
38 U.S.C.A.§ 5103A(d).  

The veteran has not identified any additionally available 
evidence for consideration in her appeal.  As there is no 
indication that she was unaware of what was needed for claim 
substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155.  Diagnostic codes identify the various 
disabilities. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent 
rating is assigned for moderate recurrent subluxation or 
instability and a 30 percent rating is assigned when 
instability is severe, which is the maximum schedular rating 
for recurrent subluxation or instability. 

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 38 
C.F.R. § 4.71a.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.    

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).



Evidence

On VA examination in October 1992 it was noted that in 
December 1987 the veteran had had anterior cruciate ligament 
reconstruction with patellar tendon graft but afterwards 
there was a growing laxness in the left knee.  Arthroscopic 
examination in August 1992 had found a frayed and degenerated 
anterior cruciate ligament but all other anatomical parts 
were within normal limits.  She complained of giving way as 
well as locking of the left knee.  She had constant pain 
which fluctuated in severity depending on her activity.  She 
wore a locking knee brace at all times because her knee felt 
very unstable and recently she had fallen several times.  
When she tried to stand and bear weight on her left leg, the 
left knee collapsed.  She was employed on a full time basis 
as a secretary and clerk.  

On examination the veteran stood with a normal "Q" angle of 
the knee.  Here gait was within normal limits but she favored 
the left knee.  The left calf and thigh were smaller on 
circumferential measurements than on the right.  The normal 
architecture of the left knee had been disturbed, there being 
roughness along the medial joint line, indicating some 
arthritic overgrowth.  She had a scar from surgery for a pre-
service 1981 left femoral fracture which had been surgically 
pinned, as well as a left knee scar from her left knee 
ligament reconstruction.  On palpation of the left medial 
joint line there was roughness with some osteoid overgrowth 
and slight tenderness.  The lateral joint line was nontender.  
There were no popliteal cysts.  The patella was nontender to 
movement but slightly tender to tapping.  The patellar tendon 
was very tender to tapping and the tibial tubercle was tender 
to tapping.  Left knee flexion was to 125 degrees and 
extended was full to 0 degrees.  There was no hyperextension.  
The lateral, collateral, and medial ligaments were all taut.  
Anterior drawer's sign was mildly positive at 30 degrees and 
grossly positive at 90 degrees.  Lateral pivot shift test was 
positive.  There were anterolateral and anteromedial 
instabilities due to anterior cruciate ligament degeneration.  
Left quadriceps strength was rated as weak.  The diagnosis 
was unstable left knee, anterior cruciate ligament 
degeneration, status post surgical procedures, reconstruction 
of the anterior cruciate ligament with patellar tendon graft, 
remote, failed graft, and early degenerative joint disease of 
the left knee joint and slight wasting of the left lower 
quadriceps.  

The veteran was admitted to a VA hospitalization on June 30, 
1994, for left knee disability.  She had an arthroscopically 
assisted anterior cruciate ligament reconstruction with 
patellar tendon allograft.  The operative report indicates 
that, immediately after insertion of the allograft, the knee 
was found to be stable with full extension and flexion to 90 
degrees.  Drawer's sign was negative as was Lachman's test.  

VA outpatient treatment (VAOPT) records show that in January 
1995 a surgical screw in the veteran's left knee had to be 
tightened.  

The veteran testified at a March 1995 RO hearing that she was 
no longer employed.  She had reinjured the left knee when 
pushing back in an office chair and heard a pop in the knee 
and experience instant pain.  Page 1 of that transcript.  
This eventually led to her reconstructive left knee surgery 
in 1994.  From 1992 to that 1994 surgery the left knee had 
gotten worse.  There were frequent occasions of giving way, 
popping, and falling due to instability.  She took Motrin for 
this to relieve pain and would elevated the knee and apply 
ice.  She still wore her left knee brace daily but it had not 
prevented the episodes of instability.  Pages 2 and 3.  She 
had a lot of atrophy in the left lower extremity.  Page 4.  
Since here 1994 left knee surgery her level of disability 
seemed to be back at the level prior to January 1992, after 
her first left knee surgery.  She could now walk as far as 
she used to be after the first reconstruction.  Following the 
1994 surgery she had had physical therapy for about two 
months.  Page 5.  

In VA Form 21-4138, Statement in Support of Claim received in 
August 1998 the veteran requested an increased rating for her 
service-connected left knee.  

On VA examination in February 1999 it was noted that the 
veteran had fractured her left tibia prior to military 
service for which she had had open reduction and internal 
fixation.  The veteran complained of constant knee pain which 
she rated as 1 or 2 on a scale of 10.  The pain was located 
in the lower pole of the patella and the medical joint line.  
She reported that the knee was always weak and stiff.  She 
had swelling with flare-ups and the knee often gave out.  The 
knee was easily fatigued and lacked endurance.  She denied 
having heat, redness or locking.  She took Ibuprofen during 
flare-ups two or three times daily which provided some 
relief.  She also applied heat and ice during flare-ups.  Her 
flare-ups could last six hours and the pain at those times 
was 5 to 6 on a scale of 10.  She had flare-ups 3 to 5 times 
weekly.  Her flare-ups while working occurred randomly.  The 
knee gave out 2 or 3 times monthly, followed by swelling and 
pain that lasted about 2 days.  Precipitating factors 
included walking when the knee gave out and weather changes. 
Sitting for prolonged periods, greater than an hour, 
precipitated pain.  Alleviating factors included staying off 
her feet, taking Motrin, and applying ice or heat.  She no 
longer participated in sports or played with her child.  She 
had not missed any work in the last 90 days due to knee pain.  
She used a knee brace when active and denied using crutches, 
a cane or corrective shoes.  She denied any period of 
dislocation or recurrent subluxation and denied any symptoms 
of inflammatory arthritis.  

On examination the veteran was ambulatory without assistance.  
Her gait was steady and there was a normal "Q" angle of the 
knees.  The knee was not swollen but there was medial joint 
line tenderness.  There were no callosities, skin breakdown 
or unusual shoe wear patterns suggestive of abnormal weight-
bearing.  There was no ankylosis.  The left thigh was 3 cms. 
smaller in circumference than the right and the lower thigh, 
above the kneecap, was 2 cms. smaller.  Left lower extremity 
strength was 4/5.  Patellar and Achilles reflexes were 2+ and 
equal, bilaterally.  She was able to walk on her toes and on 
her heels as well as squat and arise without difficulty.  
Left knee motion was from 0 degrees of extension to 90 
degrees of flexion with pain.  She reported having intense 
cramping at 90 degrees.  As to stability, there was no 
abnormal varus/valgus motion but anterior Drawer's and 
Lachman's signs were positive on the left.  McMurray's test 
was negative.  

X-rays revealed postoperative changes and hardware.  The 
diagnoses were an unstable left knee; status post surgical 
procedures for anterior cruciate ligament repair, times two, 
with post-surgical changes; reconstruction of the anterior 
cruciate ligament with patella tendon graft; degenerative 
joint disease; wasting atrophy of the left quadriceps muscle; 
and severe chondromalacia of the left patella.  

On VA examination in January 2004 the veteran complained of 
dull pain of 3 on a scale of 10 in the front and along the 
top of the knee cap.  She had swelling 3 or 4 times weekly 
lasting 2 to 3 days but she denied having redness.  She 
complained of a sensation of warmth in the left knee.  She 
reported having constant left leg weakness.  She had flare-
ups 3 or 4 times weekly with pain of 10 on a scale of 10.  
Precipitating factors were unknown.  Ibuprofen and Darvocet 
helped relief the pain to a 1 on a scale of 10.  The left 
knee sometimes gave way when stepping down a step and when 
pivoting.  She used a rigid left knee brace when she knew she 
would be walking and used a cane 2 to 3 times weekly.  She 
had not lost time from work due to the left knee.  She could 
walk only a quarter of a mile without knee pain.  She used a 
cane during flare-ups.  She was unable to run.  

On examination the veteran did not bring a cane or wear a 
knee brace to the examination.  She ambulated with an 
exaggerated limp.  After the examination her gait was stable 
and without a noticeable limp.  She walked with her left foot 
mildly supinated.  There was no unusual wear pattern to her 
shoes.  In a standing position, there was no varus or valgus 
angulation.  There was no redness or swelling.  She was able 
to stand with equal weight-bearing on the lower extremities.  
She could stand briefly on her toes with equal calf muscle 
mass in flexion.  The circumferences of the mid-calf and mid-
thigh appeared symmetrical and without muscle wasting.  There 
was tenderness to light palpation at the proximal knee cap 
and distal femur.  Crepitus was felt during flexion and 
extension.  There was no redness.  There was no complaint of 
fatigue upon repetitive knee motion.  Active and passive 
extension were full and active flexion was to 125 degrees 
with complaints of pain continuing to a maximum of 135 
degrees.  There was medial and lateral stability.  Lachman's 
test was positive.  Sensation in the left lower extremity was 
intact.  The diagnosis was a history of anterior cruciate 
ligament tear and surgical repair in 1987 and 1994, Grade IV 
chondromalacia of the left knee; and degenerative changes 
with minimal medial joint space narrowing.  

On VA examination in August 2005 the veteran complained of 
her left knee giving out.  She had had one episode of 
locking.  She had knee swelling.  Going up or down stair was 
problematic, especially going down stairs.  She had pain over 
the anterior portion of the knee.  

On examination the veteran had full left knee extension to 0 
degrees and flexion was to 30 degrees with some crepitation 
on motion.  The patellar area was tender as was the joint 
line, where there were palpable osteophytes medially and 
laterally.  There was no medial or lateral collateral 
ligamentous laxity.  McMurray's, Lachman's, and anterior 
Drawer's signs were negative.  X-rays revealed degenerative 
joint disease and post operative repair of the anterior 
cruciate ligament.  The diagnoses were DJD of the left knee 
and status post anterior cruciate ligament repair.  The 
extent to which the range of motion and joint function were 
limited by pain, fatigue, and repetitive use was mild to 
moderate, with mild meaning she could move about fairly well 
with a brace, and moderate meaning that at times the knee 
would feel worse.  

Thirty Percent Rating from August 12, 1992, to August 31, 
1994

The 30 percent rating in effect from August 12, 1992, to 
August 31, 1994, is the maximum rating for severe instability 
under Diagnostic Code 5257.  Accordingly, a higher schedular 
rating based on instability is not warranted.  


Twenty Percent Rating from September 1, 1994, to August 30, 
1998

The 20 percent rating assigned effective September 1, 1994, 
was the schedular rating assigned after a temporary total 
rating was assigned following the veteran's second surgery on 
her left knee, with further repair of the injured anterior 
cruciate ligament.  Thereafter, the clinical findings are 
consistent with the veteran's testimony that, despite the 
additional tightening of a surgical screw in January 1995, 
she had regained essentially the same level of function which 
she had had following her first left knee surgery in 1987.  
During that time, a 20 percent rating had been assigned for 
moderate left knee instability.  The clinical findings during 
the relevant time period simply do not show that she had more 
than moderate, i.e., severe, left knee instability.  

Accordingly, from September 1, 1994, to August 30, 1998, a 
rating in excess of 20 percent was not warranted.  

Thirty Percent Rating Since August 31, 1998

The current 30 percent rating in effect since August 31, 
1998, is the maximum rating for severe instability under 
Diagnostic Code 5257.  Accordingly, a higher schedular rating 
based on instability is not warranted.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

Degenerative Arthritis

On VA examination on January 22, 2004, there was slight 
limitation of flexion of the left knee (to 135 degrees with 
pain) associated with mild degenerative changes shown by x-
ray. This limitation of motion is far less than what is 
required for a 10 percent rating under Diagnostic code 5260. 
The report of the January 2004 examination and the report of 
a subsequent VA examination in August 2005 (ROM - to 130 
degrees with crepitation) indicate that the veteran 
experiences chronic left knee pain. In view of the veteran's 
symptomatology and the noncompensable limitation of motion 
associated with degenerative changes of the left knee first 
documented on January 22, 2004, a separate evaluation of 10 
percent is in order. However, there is no objective medical 
evidence to show that there is any additional limitation of 
flexion or extension of the left knee due to pain or flare-
ups of pain, to a degree that would support a rating in 
excess of 10 percent, nor is there such additional limitation 
of flexion or extension due to weakness, fatigue or 
incoordination.  The benefit of the doubt is resolved in the 
veteran's favor to this extent. 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Codes 5010-5003, 5260.


ORDER

From August 12, 1992, to August 31, 1994, a rating higher 
than 30 percent for status post left knee anterior cruciate 
ligament graft is denied.  

From September 1, 1994, to August 30, 1998, a rating higher 
than 20 percent for status post left knee anterior cruciate 
ligament graft is denied.  

Since August 31, 1998, a rating higher than 30 percent for 
status post left knee anterior cruciate ligament graft is 
denied.  

A 10 percent rating for degenerative arthritis of the left 
knee as of January 22, 2004, is granted, subject to the law 
and regulations governing the payment of monetary benefits. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


